Title: From George Washington to Tobias Lear, 7 November 1790
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon Novr 7th 1790.

Your letters of the 28th & 31st Ult. are now before me, & the parts of them wch require it, shall be answered.
If the Schools in the College are under good Masters, and as fit for Boys of Washingtons standing as a private School, I am still of opinion (for the reasons mentioned in a former letter) that he had better be placed there in the first instance. The propriety, however, of this will depend—1st upon the character and ability of the Master under whose tuition he will be—2d Upon the police & discipline of the School—and 3dly upon the number of Boys; for I lay it down as a maxim, that if the number of the pupils is too great for the tutors, justice cannot be done, be the abilities of the latter what they will. What the due proportion, beyond which it ought not to go, is in some measure matter of opinion, but an extreme must be obvious to all, & you will easily decide upon it in your own mind if nothing should be finally resolved upon by me, previous to my arrivl.
Enclosed I send you a letter from Mr Gouvr Morris with the Bill of cost of the articles he was requested to send me. The prices of the plated ware exceeds—far exceeds the utmost bounds of my calculation; but as I am persuaded he has done what he conceived right, I am satisfied, and request you to make immediate payment to Mr Constable if you can raise the means[.] The duties are also to be paid. You will see by the enclosed (left open for your perusal) that I have promised this. Ought not the Sum remitted by Colo. Humphreys to Mr Morris, to be deducted? Make this, without creating any difficulty, the subject of arrangement with Mr Constable. As these Coolers are designed for warm weather, & will be, I presume, useless in cold, or in that which the liquors does not require Cooling; quere, would not a stand like that for Castors, with four appertures for as many different kinds of liquors, just sufficient (each apperture)

to hold one of the Cut decanters sent by Mr Morris, be more convenient for passing the Bottles from one to another, than handing each bottle seperately; by whch it often happens that one bottle moves, another stops, & all are in confusion? Two of these, one for each end of the Table, with a flat Bottom with, or without feet, (to prevent tilting)—open at the sides, but with a raised Rim as Castors have—and an upright by way of handle in the middle, could not cost a great deal were they made wholly of Silver. Talk to a Silver Smith & know the cost—& whether they could be immediately made, if required in a handsome fashion. Perhaps the Coolers sent by Mr Morris may afford ideas of taste—perhaps too (if they are not too heavy when examined) they may supersede the necessity of such as I have described, by answering the purpose themselves. Four dble flint glasses (such I expect Mr Morris has sent) will weigh, I conjecture, 4 lb.; the Wine in them when full, will be 8 lb. more; these added to the weight of the Coolers, will, I fear, make these latter too unwieldy to pass; especially by Ladies, which induced me to think of a frame in the form of Castors; wch by being open at bottom wd save Silver.
I approve—at least till inconvenience or danger shall appear—of the large table ornaments (images) remaining on the Side-boards; & of the Pagoda’s standing in the smallest drawing Room as you may have fixed it—Had I delivered any sentiment from hence respecting the fixture, that is the apartment I shd have named for it. Whether the Green which you have, or a new yellow Curtain, shod be appropriated to the Stair case above the Hall, may depend upon your getting an exact match in colour &ca of the latter. For the sake of appearances one wd not, in instances of this sort, regard a small additional expense.
If the Servants can be accomodated without the rooms which were intended for them at the end of the Hall, the use you propose to put them to is certainly a good one. But what is to become of Phidas and Jamess wives? Is it not their wishes to have their wives (if they incline to act as House maids) with them? And will not the contrary be a foundation for the loss of their Husbands?
I hope my Study (that is to be) will be in readiness against I arrive. and if the Rubbish & other litter occasioned by the People of Mortar, & the Carpenters, is at a stand, I wish that every thing

of the sort may be removed; and the yard made & kept as clean as the Parlour. This was always the case in Mr Morris’s time, and has become more essential now, as the best rooms are now back, and an uninterrupted view from them into the Yard & Kitchen, which is nearly upon a level with the Dining Room.
I am really sorry—on public as well as private accts—to hear of Mr Hares loss. You wd do well to lay in a pretty good Stock of his, or some other Porter. As Mrs Washington writes to Mrs Lear I shall add my best wishes to her only & affectionate regards to you—being Yr sincere friend

Go: Washington

